DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 3 June 2020. 
Claims 1-20 are currently pending and being examined. 

Drawings
Fig. 4 is objected to because the figure does not meet the standards of acceptable drawings, which requires lines to be uniformly thick, black, and solid. MPEP §608.02(V).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy transmission element, deceleration element, and angular ranges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear from the specification and the drawings .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, lines 4-5 recites “driving-in energy”, is the same energy that is provided by the energy transmission element or another source? Examiner will interpret as “the driving-in energy”. 
In regards to Claim 4, line 2 recited “the holder”, this lacks antecedent basis. Examiner will interpret as “a holder”. 
In regards to Claim 17, recites “The apparatus of claim 5, wherein the bolt guide is mounted in the housing in a rotatable manner through an angular range of at least 3°.” Claim 5 already recites “an angular range of at least 3°”, it is unclear if the Applicant is claiming 3° or 5°. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 7,628,304).

In regards to Claim 1, Yamamoto teaches an apparatus for driving an apparatus (nailing machine 1; Fig. 1) for driving a fastening element into an underlying surface, the apparatus having a center of gravity; an energy transmission element (driver 5), which is movable between a starting position and a setting position, for transmitting driving-in energy to the fastening element (“As shown by FIG. 4, the contact member 16 is formed with a nail guide apparatus 20 for guiding a nail struck out by the driver 5 from the injection port 7 of the nose portion 8 to the struck member.” col. 6 l. 1-4); a piston drive that provides driving-in energy (piston 6); a housing (housing 3); and a bolt guide (nail guide apparatus 20, 21, and 22; Fig. 4; col. 6 l. 4-5) that (22) is mounted on the housing in a rotatable manner with respect to rotation about the center of gravity (“The ratchet member 22 is supported by the contact member 16 pivotably by a pivotably supporting shaft 25 on a rear side of the injection port 7 to be opposed to the guiding guide groove 23 of the nail guide member 21.” col. 6 l. 33-37). 

In regards to Claim 2, Yamamoto teaches the apparatus as claimed in claim 1, wherein the apparatus has a damping element (spring 29; Fig. 4), which damps a rotary movement of the bolt guide about the center of gravity (“the ratchet member 22 is urged to pivot such that a lower end portion of the guiding face 27 becomes proximate to the guiding guide groove 23 of the nail guide member 21 by a spring 29 interposed between the ratchet member 22 and a spring receive portion 28 formed at the contact member 16.” col. 6 l. 44-49). 

In regards to Claims 3 and 8, Yamamoto teaches the apparatus as claimed in claim 1, wherein the bolt guide has a holder (21), which is mounted on the housing in a rotatable manner with respect to rotation about the center of gravity (col. 8 l. 48-61). 

In regards to Claims 4, 9, and 10, Yamamoto teaches the apparatus as claimed in claim 1, wherein the holder (21) comprises a deceleration element for braking the energy transmission element (As seen in Fig. 8 driver 5 comes into contact with the surface of 21 therefore would provide some deceleration due to friction). 

In regards to Claims 5 and 11-13, Yamamoto teaches the apparatus as claimed in claim 1, wherein the bolt guide (22) is mounted in the housing in a rotatable manner through an angular range of at least 2° (Comparing Figs. 7 and 8, 22 rotates at least 2°).

In regards to Claims 6 and 14-17, Yamamoto teaches the apparatus as claimed in claim 1, wherein the bolt guide (22) is mounted in the housing in a rotatable manner through an angular range of at least 3°(Comparing Figs. 7 and 8, 22 rotates at least 3°).

In regards to Claims 7 and 18-20, Yamamoto teaches the apparatus as claimed in claim 1, wherein the bolt guide (22) is mounted in the housing in a rotatable manner through an angular range of at least 5°(Comparing Figs. 7 and 8, 22 rotates at least 5°).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731